Citation Nr: 0700442	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  00-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for schizophrenia, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
schistosomiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from October 1953 to February 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico,  Regional Office 
(RO).   


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's asthma is characterized by FEV-1 no lower than 56 
percent of predicted, FEV-1/FVC no lower than 56 percent of 
predicted, and the asthma has not required monthly visits to 
a physician for exacerbations or at least three courses of 
corticosteroids per year.

2.  The schizophrenia has resulted in disturbances of 
motivation and mood and impairment of short and long-term 
memory, but has generally not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; flattened affect, panic attacks more than 
once a week; difficulty in understanding complex commands; 
impaired judgment; impaired abstract thinking; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Nor does the veteran have other symptoms on a 
par with the level of severity exemplified in these 
manifestations.

3.  The veteran does not currently have active 
schistosomiasis or any residuals of schistosomiasis.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6602 (2006).

2.  The criteria for a disability rating higher than 30 
percent schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9205 (2006).

3.  The criteria for a compensable rating for schistosomiasis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2003 and June 2005 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in May 2006 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes, therefore, that the appeal 
may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained, including VA treatment records dated in 
2005 and 2006.  He has declined a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

I.  Entitlement To An Increased Rating For Bronchial Asthma,
 Currently Rated As 30 Percent Disabling.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4.  An evaluation of the level of disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The veteran is currently rated 30 percent disabled for his 
service-connected asthma disability.  Diagnostic Code (DC) 
6602 provides the rating criteria for bronchial asthma.  It 
provides for a 30 percent evaluation for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  The code provides a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  If FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; there is 
more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications, then the disorder warrants an evaluation of 100 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Initially, the Board notes that none of the medical evidence 
associated with the claims file indicates that the veteran's 
PFTs ever showed values low enough to be between 40 and 55 
percent predicted for FEV-1 or FEV-1/FVC.  On testing by the 
VA in December 2005, FEV1 was 95 percent of predicted and 
FEV-1/FVC actually exceed the predicted value.  Testing by 
the VA in April 2000 showed that FEV-1 was 97 percent of 
predicted.  The FEV-1/FVC was reported as 76 versus predicted 
value of 79.  The Board calculates that the percent of 
predicted was 96 percent.  Testing in December 1998 gave 
results which were not useful for rating purposes due to 
"poor effort" by the veteran on that examination.  
Therefore, the veteran's asthma disability does not warrant 
an increase to 60 percent disabled based on his pulmonary 
function test results.

The second way the veteran may establish a 60 percent 
evaluation for asthma is to show that he required at least 
monthly visits to a physician for required care of 
exacerbations.  However, a review of the claims files shows 
that although the veteran has been seen by the VA on many 
occasions, the treatment pertained to nonservice connected 
disorders such as a lung cancer and a heart disorder.  Very 
few records pertain to treatment for his asthma, and those 
records generally do not reflect that he was having an 
exacerbation.  The November 1998 VA examination showed that 
the veteran had only one recent emergency room visit for an 
asthma exacerbation which had occurred in July 1998.  The VA 
examiner in April 2000 noted that the veteran gave no history 
of admissions or emergency room visits due to asthma 
exacerbation.  Similarly, the VA examination report of 
February 2006 noted that the veteran reported no history of 
emergency room visits or hospitalization due to asthma 
exacerbation, bronchitis or pneumonia.  Therefore, the Board 
finds that there is no evidence that the veteran required at 
least monthly visits to the VA medical center for treatment 
of asthma exacerbations, and an increased disability rating 
is not warranted under this criteria.

Finally, a veteran may be entitled to an increased disability 
rating if he has required at least three courses per year of 
systemic corticosteroids for his asthma.  A review of the 
medical evidence shows that his medications consist primarily 
of albuterol which is not a systemic corticosteroid.  The VA 
examiner in February 2006 specifically noted that the veteran 
was not under treatment with oral or systemic steroid.  Based 
on the analysis above, the Board finds that the veteran has 
not met any of the criteria necessary to establish that his 
asthma is 60 percent disabling.  Although a July 1999 letter 
from a private physician indicated that he felt that the 
veteran's bronchial asthma had not responded satisfactorily 
and he believed the veteran should be assigned an increased 
rating, the Board notes that the letter does not include any 
specific information to show that the criteria for a higher 
rating are met.   Therefore, an increase to a 60 percent 
rating under the rating criteria is not warranted.

II.  Entitlement To An Increased Rating For Schizophrenia,
 Currently Rated As 30 Percent Disabling.

Diagnostic Code 9205 provides that a 30 percent rating is 
warranted when an anxiety disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

After reviewing all evidence of record, the Board finds that 
the mental disorder has caused disturbances of motivation and 
mood as well as impairment of memory, but has generally not 
resulted in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; 
flattened affect, panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Such symptoms are generally not noted in the 
medical evidence.  On the contrary, the examination reports 
specifically indicate that most of these manifestations were 
not present.  For example, the report of a VA psychiatric 
examination conducted in February 2006 shows that the 
veteran's complaints consisted of being confused, forgetful, 
lacking of coordination, and having trouble sleeping.  On 
examination, his general appearance was clean and neatly 
groomed.  His speech was spontaneous, and his attitude 
cooperative.  He had a full affect, and his mood was good.  
His attention was intact, and he could do series sevens and 
spell a word forward and backward.  He was oriented to 
person, place and time.  His thoughts were logical, goal 
directed, relevant and coherent.  Although his thoughts were 
preoccupied with one or two topics, he had no delusions and 
understood the outcome of behaviors.  There was no obsessive 
or ritualistic behavior, and no panic attacks.  He had good 
impulse control, and no episodes of violence.  There were 
also no suicidal or homicidal ideation.  Remote memory was 
normal, but recent memory was mildly impaired.  Immediate 
memory was normal.  The examiner commented that there was no 
impairment in performance of activities such as dressing, 
toileting, bathing, feeding, etc.  It was noted that he was 
returned.  The diagnosis was schizophrenia, chronic, residual 
type.  Also diagnosed was dementia, NOS.  The examiner noted 
that the cognitive impairment overshadowed the condition of 
residual schizophrenia, but that his lack of interpersonal 
relations were associated with the condition of residual type 
schizophrenia.  The examiner assigned a GAF score of 60 for 
the impairment from both the service-connected and 
nonservice-connected disorder.  

Essentially the same type of symptoms were also found in the 
VA mental examination reports of November 1998 and April 
2000, as well as the veteran's VA psychiatric treatment 
records.  A VA psychiatric progress note dated in October 
2004 shows that the veteran complained of increasing memory 
loss and episodes of disorientation.  However, he denied 
ideas of self harm, or actively hearing voices, and stated 
that he was able to sleep and eat well.  He kept busy during 
the day, and his hobbies were reading, writing poetry, and 
sculpting.  He reportedly had a coherent and logical thought 
process, normal thought content, a euthymic mood, an 
appropriate affect.  There was no abnormality of perception, 
and he was oriented in all spheres.  His recent memory was 
poor.  Abstraction was normal, while judgment and insight 
were fair.  

The Board has noted that a letter dated in February 1999 from 
a private psychiatrist indicates that the veteran's 
psychiatric disorder was severe in degree with major 
depression, extreme forgetfulness, not sleeping well at all, 
being irritable, having mad humor, being irascible, having 
rage, being disoriented, hearing voices, having poor 
concentration, poor attention, and suicidal ideation.  
However, that degree of severity is contradicted by the other 
evidence which is of record, including the multiple VA 
examination reports as well as the VA psychiatric treatment 
records.  Thus, the preponderance of the evidence shows that 
the manifestations contemplated for a 50 percent (or higher) 
rating are generally not shown the medical evidence.  
Accordingly, the Board concludes that a rating higher than 30 
percent is not warranted.  

III.  Entitlement To An Increased (Compensable) Rating For 
Schistosomiasis.

Service medical records indicate that when the veteran was 
hospitalized for treatment of a psychiatric disorder in 
service in 1955, schistosomiasis was also diagnosed.  The 
veteran filed his original claim for disability compensation 
for disabilities including a stomach condition in March 1956.   
In a rating decision of September 1956, the RO granted 
service connection for schistosomiasis and assigned a 
noncompensable rating.  The rating has remained at that level 
since that time.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The disorder is most appropriately rated by analogy to 
distomiasis, intestinal or hepatic, under Diagnostic Code 
7324:  Severe symptoms warrant a 30 percent rating.  Moderate 
symptoms warrant a 10 percent rating.  Mild or no symptoms 
warrant a noncompensable rating.  

The Board notes the veteran's contention that his current 
symptoms may be attributed to schistosomiasis.  In 
particular, he has asserted that the schistosomiasis has 
caused his abdominal pain.  However, while the veteran is 
competent to testify to his symptoms, he is a lay person.  A 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran is not competent to testify that the symptoms he 
is experiencing are due to a particular disease.  

The medical evidence in the present case, such as the VA 
examinations and the treatment records, show that the veteran 
does not currently have active schistosomiasis, and does not 
currently have residuals of schistosomiasis.  These 
conclusions were specifically stated in the most recent VA 
examination.  The VA intestines examiner in February 2006 
noted that the veteran had been diagnosed with the disorder 
in service, but there was no history of recurrence.  On 
examination, the veteran denied changes in bowel habits, 
abdominal pain, increasing abdominal girth, rectal bleeding 
or any other major gastrointestinal symptoms.  It was 
specifically stated that the veteran currently did not report 
any other symptoms of schistosomiasis.  The veteran reported 
occasional lower abdominal discomfort, but it was not related 
with any other symptom and was relieved after bowel movement.  
The diagnosis was status post intestinal schistosomiasis.  
The previous VA examination in April 2000 contained a similar 
diagnosis of intestinal schistosomiasis, inactive.  It was 
noted that a rectal biopsy was negative for schistosomiasis.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for residuals of schistosomiasis are not 
met.


ORDER

1.  An increased rating for bronchial asthma, currently rated 
as 30 percent disabling, is denied.

2.  An increased rating for schizophrenia, currently rated as 
30 percent disabling, is denied.

3.  An increased (compensable) rating for schistosomiasis is 
denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


